             Case 1:18-cv-01339-CRC Document 71 Filed 08/08/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)

                    MOTION FOR A PROPOSED BRIEFING SCHEDULE

       Defendant, 1 United States Department of Justice (“DOJ”), by and through undersigned

counsel, pursuant to this Court’s July 25, 2019, Minute Order, hereby submits this proposed briefing

schedule. Plaintiff, a pro se prisoner has not been contacted to ascertain his position on the requested

relief. A proposed Order consistent with this Motion is attached hereto.




1
 Pursuant to this Court’s July 25, 2019, the Federal Records Act (“FRA”) claims are stayed until the
Freedom of Information Act (“FOIA”) claims have been resolved, and Plaintiff only raises the FRA
claims against National Archives and Records Administration (“NARA”). Accordingly, the
proposed briefing schedule is for DoJ only.
            Case 1:18-cv-01339-CRC Document 71 Filed 08/08/19 Page 2 of 4



Defendant is requesting the following briefing schedule:

Defendant DOJ’s Motion for Summary Judgment - September 30, 2019

Plaintiff’s Opposition - October 31, 2019

Defendant DOJ’s Reply – November 19, 2019



                                      Respectfully submitted,


                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY
                                      D.C. BAR NUMBER 472845


                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                             /s/
                                      RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                      Assistant United States Attorneys
                                      Civil Division
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2559
                                      Rhonda.campbell@usdoj.gov

                                      Counsel for United States




                                                2
              Case 1:18-cv-01339-CRC Document 71 Filed 08/08/19 Page 3 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )             Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)

                                       ORDER [Proposed]

        Upon consideration of Defendant’s Motion for a Briefing Schedule, it is hereby

        ORDERED that Defendant’s Motion is GRANTED; it is

        FURTHER ORDERED the following briefing schedule:

Defendant DOJ’s Motion for Summary Judgment - September 30, 2019

Plaintiff’s Opposition - October 31, 2019

Defendant DOJ’s Reply – November 19, 2019



 Dated this      day of _    , 2019.




                                            UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF COLUMBIA




                                              3
             Case 1:18-cv-01339-CRC Document 71 Filed 08/08/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 9th day of August, 2019, the foregoing Motion has been

served by the postal service, postage pre-paid and addressed as follows:

JAMES PRICE
R98922-004
MIAMI
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 779800
MIAMI, FL 33177



                                              /s/ Rhonda Campbell
                                             RHONDA CAMPBELL
                                             Assistant United States Attorney
                                             Judiciary Center Building
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2559




                                                 4
